Title: To Thomas Jefferson from James Walker, 10 October 1805
From: Walker, James
To: Jefferson, Thomas


                  
                  
                     Sir,
                     Shadwell 10th. October 1805
                  
                  I have purchased a quantity of Corn from a man who intends moving to kentuckey the 20th. of this month, at which time the money for the corn is to be paid, and without your assistance cannot raise it, you will please send thirty pounds by the next post, which will satisfy my present demand, Since you left home I have presented a bill of work done for Mr. Scott, who rejected it. and not having agreed positively on the prices before I executed the work, it seems that I am compelled to settle on his own terms or go to law, which would be very disagreeable to me, it seems to me that workman has not an equal chance with their employers unless prices are agreed on by the parties before the work is done. Mr. Scott is willing to refer to arbetration, but that their shall be no workmen appointed as arbetrators, but men who probably never done a days work nor perhaps never had any work of this kind done, and perhaps men who are interested in reducing prices of work as low as possible I have enclosed a bill of prices of Millwrights work which is reduced as low as I can afford to work, & indeed lower than any good workman that I am acquainted with will work, if you think proper after examining the bill to give the prices therein contained you will please to assign the bill, that you will give the prices therein contained and send it back to me by the first post, The work shall be well executed and in as short a time as possible, and be assured that nothing prompted me to make this request but the circumstance which I have above related to you, at which I feel much agrieved—
                  I am with great respect Sir, your Obt. & Hble servt.
                  
                     James Walker
                     
                  
               